Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/15/21.  Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, 40, 42, and 43 are pending. Claim(s) 42 and 43 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 102 rejections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to double patenting rejection over 16/492,901 of the last Office action have been fully considered and found persuasive.  Therefore the rejection of the last Office action is hereby withdrawn.
Applicant's arguments with respect to double patenting rejection over 16/626,249 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 8, 9, 11, 14, 21, 23, 26, 28, 34, and 65 of copending Application No. 16/626,249. Although the claims at issue are not identical, they are not patentably distinct from each other.
The instant claims are generally drawn to compounds and compositions exemplified by the elected species shown below (see, for example, instant claim 38).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant argues “Applicant respectfully requests that the Examiner withdraw the nonstatutory double patenting rejection of the instant, earlier filed application. Applicant will then address any remaining nonstatutory double patenting issues in the later filed, copending Application No. 16/626,249.”
This is not found persuasive.  The instant application is not free from the art, i.e. the double patenting rejection is not the only remaining issue before allowance, so it is not appropriate to remove said rejection.
The rejection is maintained.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haag et al. (WO 03/013484 A2).
Haag et al. discloses compounds for the treatment of cancer including 3-phenyl-1H-indole-2-carboxylic acid (2-aminophenyl)-amide (see, for example, compound 17 on pg. 11, and the whole document) and 3-pyrrol-1-yl-1H-indole-2-carboxylic acid (2-amino-phenyl)-amide (see, for example, compound 100 on pg. 16), and Haag et al. further discloses that the disclosed compounds are intended to be used as pharmaceutical compositions (see, for example, claim 1, the examples, and throughout the document).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Based on the specificity of the disclosure of Haag et al. one of ordinary skill would have immediately envisaged the use of one of the disclosed compounds as a composition in a pharmaceutically acceptable carrier.

Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 30, 31, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the CAPLUS database entry for RN 1378007-92-1 (accessed with STN on 10/23/21; entry in the search and attached as NPL for the sake of convenience) as evidenced by the Wikipedia page for High-throughput screening; accessed 10/23/21; copy attached for convenience).
The CAPLUS database discloses the compound shown below and further discloses that it was entered into the database in 2012 by the chemical library       supplier ChemBridge Corporation.

    PNG
    media_image5.png
    230
    409
    media_image5.png
    Greyscale

The Wikipedia page evidences that it was known that chemical libraries were used with the compound dissolved in pharmaceutically acceptable solvents.
.

Conclusion
Claim(s) 2, 4-6, 9, 10, 12, 13, 15, 17, 18, 20, 22, 24-27, 29, 33-35, 37, 39, 41, and 44-53 are cancelled.  Claim(s) 42 and 43 have been withdrawn.  Claim(s) 1, 3, 7, 8, 11, 14, 16, 19, 21, 23, 28, 30-32, 36, 38, and 40 are rejected.  No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627